NUMBER 13-19-00025-CR

                                COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG


MARCELO JURADO MORENO,                                                               Appellant,

                                                 v.

THE STATE OF TEXAS,                                                                   Appellee.


                      On appeal from the 187th District Court
                            of Bexar County, Texas.


                             MEMORANDUM OPINION

   Before Chief Justice Contreras and Justices Hinojosa and Tijerina
              Memorandum Opinion by Justice Hinojosa

       Appellant Marcelo Jurado Moreno, by and through his attorney, has filed a motion

to dismiss his appeal because he no longer desires to prosecute it. 1 See TEX. R. APP.

P. 42.2(a). We have not issued a decision in this appeal and the motion to dismiss is


       1 This case is before this Court from the Fourth Court of Appeals in San Antonio pursuant to a
docket equalization order by the Supreme Court of Texas. See TEX. GOV’T CODE ANN. § 73.001.
signed by both appellant and his attorney. See id. The motion to dismiss thus meets

the requirements of the Texas Rules of Appellate Procedure. See id.

       Accordingly, without passing on the merits of the case, we grant the motion to

dismiss and we dismiss the appeal. See id.; Arthur v. State, 542 S.W.3d 822, 822 (Tex.

App.—Houston [14th Dist.] 2018, no pet.) (per curiam). Having dismissed the appeal at

appellant’s request, no motion for rehearing will be entertained, and our mandate will

issue forthwith.

                                                           LETICIA HINOJOSA
                                                           Justice

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
31st day of October, 2019.




                                          2